981 F.2d 1258
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dennis FIXEL, Plaintiff-Appellant,v.NEVADA SUPREME COURT;  Nevada Attorney General;  RobertMiller, Governor of the State of Nevada;  NevadaBoard of Pardons, Defendants-Appellees.
No. 91-16446.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 9, 1992.*Decided Dec. 11, 1992.

Before TANG, PREGERSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Dennis Nelson Fixel, a Nevada state prisoner, appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 complaint seeking to prevent state supreme court judges and the state attorney general from reviewing his application for a pardon.   We review de novo,  Noll v. Carlson, 809 F.2d 1446, 1447 (9th Cir.1987), and we affirm.


3
In Fixel's prior appeal to this court, Fixel v. Nevada Supreme Court, No. 89-15828 (unpublished memorandum disposition filed March 22, 1990), we reversed the district court's sua sponte dismissal of his complaint with respect to his claim that state supreme court judges and the state attorney general should not review his application for a pardon due to bias.   While we found that Fixel's allegation of institutional bias failed to state a due process claim, we remanded to the district court to give Fixel an opportunity to amend his complaint to show personal bias.


4
On remand, the district court gave Fixel three opportunities to amend his complaint.   Fixel's amended complaints contain no facts suggesting personal bias;  instead, they reiterate the allegation contained in his original complaint that state supreme court judges and the state attorney general are presumptively biased because the judges upheld the legality of his sentence and the attorney general defended the state in his previous actions challenging the legality of his sentence.   Accordingly, the district court's judgment is


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Circuit R. 36-3